Citation Nr: 0401634	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
September 1945.  He was a prisoner of war from April 1942 to 
July 1942 and was missing in action from July 1942 to 
February 1945.  He died in November 1992.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2000 
by the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was most 
previously before the Board in June 2003.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on November [redacted], 1992, of cardiorespiratory arrest with 
cerebrovascular accident and hypertension listed as 
antecedent causes of death.

2.  No complaints or diagnoses of any heart disease, head or 
brain injury, or chronic respiratory disability were present 
during service or for many years thereafter.

3.  At the time of his death, service connection had not been 
established for any disability.

4.  No claims for VA benefits were pending when the veteran 
died in November 1992.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

With respect to VA's duty to notify, in July 2003 the RO sent 
a letter to the appellant explaining the VCAA and asking her 
to submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service and post-service medical 
records.  The appellant has not referenced any unobtained 
evidence that might aid her claims or that might be pertinent 
to the bases of the denial of her claims.  In September 2003 
the appellant specifically indicated that she had no further 
evidence or argument to add to the record.

There is no evidence that heart disease, a head or brain 
injury, or a chronic respiratory disability were present 
during service or until many years thereafter.  There is also 
no medical evidence of record, beyond the appellant's own 
contentions, that the veteran's cause of death was related to 
his military service.  As such, the Board finds that 
forwarding the claims file for review by a VA physician (for 
the purpose of obtaining an opinion concerning a relationship 
between the veteran's death and his military servcie) is not 
necessary in this case.  38 C.F.R. § 3.159(c)(4).  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.

I.  Cause of Death

The appellant contends that the veteran "died of a heart 
disability which originated from his being a prisoner of 
war."

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including hypertension and brain hemorrhage, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112.

Turning to the record, the Board first notes that the 
veteran's death certificate indicates that he died in 
November 1992 of cardiorespiratory arrest with 
cerebrovascular accident and hypertension listed as 
antecedent causes of death.

No complaints or diagnoses of any heart disease, head or 
brain injury, or chronic respiratory disability were present 
during service or for many years thereafter.  Service 
physical examinations conducted after the veteran's time as a 
prisoner of war (February 1945 and June 1946) reflect that 
the veteran's respiratory system, heart, and neurological 
system were evaluated as normal.  Chest X-rays from the 
examinations were described as normal, and the veteran's 
blood pressure readings were 110/66 (February 1945) and 
120/72 (June 1946).

The file contains no competent medical evidence of record 
supporting a causal connection between the veteran's cause of 
death and his military service, including his time as a 
prisoner of war.  While the Board acknowledges the 
appellant's belief in a causal connection between the 
veteran's death and his service, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's medical records reveal that he was not 
diagnosed with hypertension or cerebrovascular accident until 
August 1971, decades following service.  Accordingly, a claim 
of entitlement to service connection for the cause of the 
veteran's death under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 and 1137 (West 2002) is not for 
application in this case.  The Board also observes that even 
assuming that tuberculosis could be considered a 
cardiorespiratory disability, tuberculosis was not diagnosed 
until, at the earliest, November 1957, nearly ten years 
following the veteran's service.

The Board notes that the appellant has essentially indicated 
that the veteran's heart disease (as well as the veteran's 
gastric disorder) was related to his service, including the 
time he spent as a prisoner of war.  The Board observes that 
if a veteran is a former prisoner of war interned or detained 
for not less than 30 days, as in the veteran's case, ischemic 
heart disease and peptic ulcer disease shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307(a)(5), 3.309.  
The Board notes, however, that the veteran was not diagnosed 
with ischemic heart disease during his lifetime.  The Board 
further notes that no gastrointestinal disability, including 
peptic ulcer disease, has been identified as a cause of the 
veteran's death.

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's service 
and his death.  As such, service connection for the cause of 
the veteran's death is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Accrued benefits

The appellant timely filed for accrued benefits within one 
year after the veteran's death.  A claim for death pension, 
compensation, or dependency and indemnity compensation by a 
surviving spouse is deemed to include claim for any accrued 
benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Although the veteran filed claims for VA benefits during his 
lifetime, the last time being in the 1970s, there were no 
claims pending at the time of his death in November 1992.  
Since the veteran did not have a claim pending at the time of 
death, the appellant had no claim upon which to derive her 
own application for accrued benefits.  Zevalkink v. Brown, 
102 F.3d 1236, 1241 (Fed. Cir. 1996).  As such, the 
appellant's claim of entitlement to accrued benefits must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to accrued benefits is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



